Citation Nr: 1110143	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbosacral strain with sciatica (also claimed as lower extremity nerve damage).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge in December 2006 at a videoconference hearing.  A transcript of that proceeding has been associated with the claims file.

In July 2007 and December 2009, the Board remanded this matter for further development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

The Veteran sustained a back injury during his active military service, and the evidence of chronic in-service symptoms and continuous post-service symptoms relating to his back are established.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's lumbosacral strain with sciatica have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a current diagnosis of a current lumbosacral strain with sciatica.  Specifically, at the January 2010 VA examination, the Veteran was diagnosed with chronic low back pain with bilateral sciatica.
The evidence contains a April 1966 letter from C.A.T., MD., who reported that he had treated the Veteran at intervals since 1963.  He reported that the Veteran experienced neck pain that was associated with an acute anxiety syndrome, and that all tests condicted in relation to his complaints had been normal.  Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, because a back disorder was not noted during the service entrance examination, it is presumed the Veteran had a normal spine when he entered the military in May 1966.  Id.

The claims file contains lay evidence supporting both the in-service incurrence of his current disorder, as well as a continuity of symptomatology since discharge.  The lay evidence includes the Veteran's December 2006 Board hearing testimony and several statements from the Veteran, his representative, his employer, his family members, and his friends.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Specifically, the Veteran has indicated that ever since his military service, he has suffered from back pain, leg pain, weakness, tingling, numbness, and dragging his feet, all associated with lumbosacral strain with sciatica.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, as discussed further below, the Veteran's contentions regarding his back and leg problems are consistent with the medical record as a whole.  The medical evidence confirms that he has been treated continuously for his symptoms over the years.  Also, his statements are internally consistent as the Veteran has never alleged any etiology for his disorder other than the in-service hernia and back injury.  The Board further notes the presence of this consistency in statements made to treatment providers over the years.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The lay evidence in this case is further supported by the objective, medical record.  The in-service incurrence of his current lumbosacral strain with sciatica is shown in his service treatment records (STRs).  Specifically, the Veteran contends that he injured his back when lifting a heavy container over his head in service.  In his December 2006 Board hearing, the Veteran testified that he sustained the hernia and back injury in the same accident and was hospitalized in Korea for a week.  The Veteran's STRs document the Veteran's hernia injury and back pain on several occasions throughout 1966 and 1967.  The Veteran's active military service ended in April 1968.

Post-service continuation of symptomatolgy has also been objectively established.  At a February 1969 VA examination to determine the current severity of his hernia, the Veteran reported back pain.  The Veteran also submitted records of treatment by three private physicians and chiropractors for back pain and sciatica from 1979 until the present.  

Given the totality of the evidence here, the Board finds that chronic in-service symptoms and continuous post-service symptoms relating to his lumbosacral strain with sciatica have been established.  Given this finding, it is not necessary to determine whether a nexus exists between the Veteran's current symptoms and his symptoms in service.  

Nevertheless, the Board notes there is a medical opinion determining that the Veteran's current lumbosacral strain with sciatica is related to his active military service.  Specifically, the January 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, concluded that, "it is as likely as not that [the Veteran's] present lumbosacral spine degeneration associated with sciatica stems from his original injury while [on] active duty in Korea."  The VA examiner determined that the Veteran's treatment records demonstrate that the injury that caused his hernia also caused back problems at that time.  Further, the Veteran's records demonstrate that he has had a continuation of those symptoms since his in-service injury.   

Conversely, the September 2009 VA examiner, following a physical examination of the Veteran and a review of the claims file, concluded that, "it is less likely than not that [the Veteran's] current symptoms are related to service."  The VA examiner reasoned that although the Veteran did complain of back pain during his military service, the Veteran's post-service back symptoms did not prevent him from being employed until recently.  The VA examiner also added that it is likely that the Veteran's current back disorder is due to the aging process.  The Board found this VA opinion to be inadequate, and thus remanded for a new VA opinion in its December 2009 remand directives.

The Veteran has also submitted medical opinions from his private physician, Dr. B.S., but these do not address whether the Veteran's lumbosacral strain with sciatica is directly related to his active military service.

Therefore, the positive evidence of record, combined with the Veteran's lay statements, persuades the Board that the Veteran's current lumbosacral strain with sciatica is related to his active military service.  In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection.  As such, the appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal; a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



ORDER

The claim for service connection for a lumbosacral strain with sciatica is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


